Under the first prong of the Ellis test, we conclude that the
                district court did not abuse its discretion in finding that a substantial
                change of circumstances occurred that affected K.B.'s welfare.     See id. at
                151, 161 P.3d at 243. To find that a substantial change of circumstances
                took place that negatively affected K.B.'s welfare, the district court relied
                upon five facts: (1) the presence of Linda's former boyfriend Solomon Dean
                Johnson, (2) the presence of Linda's daughter Tamika, (3) Linda's run-ins
                with the law regarding driving under the influence of alcohol, (4) Linda's
                untreated disabilities, and (5) the presence of Linda's son C.H. We
                conclude that substantial evidence supports these findings. Further, we
                conclude that these facts, particularly, Linda's multiple run-ins with the
                law regarding driving under the influence of alcohol, the presence of
                Solomon Dean Johnson, and the presence of Linda's daughter Tamika,
                supported the district court's finding that a substantial change of
                circumstances occurred that negatively affected K.B.'s welfare since the
                last modification of K.B.'s custody in April 2008. Under the second prong
                of the Ellis test, we conclude that based upon the same facts, and the facts
                regarding K.B.'s living arrangements with Daniel, the district court did
                not abuse its discretion in finding that granting Daniel primary physical




SUPREME COURT
        OF
     NEVADA
                                                      2
(C) I94Th
                custody of K.B. was in K.B.'s best interest.'   See NRS 125.480(4).
                Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                                                Saitta


                                                 24-L
                                                Gitbons
                                                                             J.



                                                                             J.
                                                Pickering



                cc: Hon. Michael Montero, District Judge
                     Greenberg Traurig, LLP/Las Vegas
                     Jack T. Bullock, II
                     Humboldt County Clerk




                      'We have reviewed Linda's remaining arguments and conclude that
                they are without merit.




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 19)0A